internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-103376-01 cc intl b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference no conference held legend taxpayer business a french cfcs year year year year b c d e f g h i j k l m n o issue whether the french research_tax_credit is a credit within the meaning of sec_1_901-2 and therefore reduces the amount of foreign_income tam-103376-01 taxes paid_by the french cfcs for foreign_tax_credit purposes conclusion because more than a de_minimis amount of the french research_credit is refundable to taxpayers within a reasonable period of time the french research_credit is not a credit within the meaning of sec_1_901-2 accordingly no reduction in foreign taxes paid_by the french cfcs is required facts taxpayer is a domestic_corporation that operates business a in france through several controlled_foreign_corporations as defined in sec_957 of the internal_revenue_code french cfcs the french cfcs are subject_to the generally imposed french corporate_income_tax taxpayer claimed deemed paid foreign tax_credits on its united_states consolidated_income_tax_return for year sec_1 through under sec_902 and sec_960 for corporate income taxes paid to france by its french cfcs for year sec_1 through the french cfcs on their french integrated ie consolidated corporate_income_tax return claimed french research_and_development tax_credits as described below in the following amounts tax_year year year year year totals french francs b c d e f average exchange rate g h i j us dollar_figure k l m n o the french research credits claimed in each year reduced the current corporate income taxes owed by the french cfcs in each respective year in those years none of the credits were refunded to the french cfcs for year sec_1 and taxpayer treated the french research credits as reductions of foreign tax paid for purposes of the amount of income taxes deemed paid under sec_902 and sec_960 of the code on its year form_1118 taxpayer took the position that the french research credits should not be treated as reducing creditable_foreign_taxes but rather should be treated as increasing income for purposes of the french cfcs’ earnings_and_profits taxpayer has submitted informal claims to change its treatment of the french research credits for year sec_1 and to conform to taxpayer’s treatment of those credits in year tam-103376-01 french research_credit in the french parliament enacted a provision granting a tax_credit for research expenditures specifically the french tax code was amended to provide that an industrial or commercial firm subject_to the french corporate_income_tax that increased its qualifying research_and_development expenditures in any year as compared with the previous year subject_to adjustment based on the increase in the consumer_price_index was eligible to elect a credit against its corporate_income_tax liability the french research_credit at the time of its enactment the credit was equal to of the increase in qualifying expenses subject_to an annual credit limitation of million french francs the parent_corporation of a consolidated_group reduced its corporate_income_tax by the total research credits earned by members of the group if the credit exceeded the tax due the excess was immediately refundable to the taxpayer the credit was not considered taxable_income to the recipient a negative adjustment to the french research_credit in the succeeding year was required if there was a decrease in research expenditures in the current_year in addition for purposes of determining taxable_income taxpayers could also either claim a current deduction for the research expenditures or include those expenditures as part of inventory costs the legislative_history of the act establishing the french research_credit indicates that the credit was instituted to increase the competitiveness of the french production system through the development of scientific and technical research that history indicates also that a tax incentive ie the french tax_credit was preferred to direct public research subsidies because of a desire to eliminate bureaucracy which made applying for direct subsidies cumbersome the legislative_history also indicates a belief that the french research_credit program would be easier and less expensive to administer than a direct subsidy direct subsidies are subject_to stringent pre-conditions to their use in contrast the french research_credit does not involve interference with the business's determination of the nature and usage of the research to be conducted nonetheless government agencies at all levels state regions and cities as well as public institutions continue to provide substantial direct subsidies for research these direct subsidies are deducted from the calculation base of the french article quater o 1-b and article quater b-i french tax code sec_67 of the finance act act no taxpayers were not allowed to reduce an estimated_tax payment by any portion of a research subsidy received or to be received official journal of parliamentary proceedings or documents from the assemblée nationale jo an session of date p tam-103376-01 research_credit the french research_credit was extended and modified numerous times between and with the general intention of widening the scope of the credit to make it available to more businesses while at the same time limiting the potential for tax_avoidance some of the most significant changes included expansion of the definition of qualifying expenditures expansion of the program to include agricultural businesses use of the average of the preceding two years’ rather than one year’s research expenditures as the base doubling of the credit rate from to and gradual increase of the annual credit limitation to million french francs all of these changes were effective for year sec_1 through beginning in only newly created corporations could obtain an immediate refund if the french research_credit exceeded current_year corporate_income_tax liability with regard to all other corporations including the french cfcs any credit which was not immediately used to offset current income taxes could be carried forward and applied for up to three years against future income_tax_liability any unused credits remaining after the carryforward period were fully refundable without interest year sec_1 through are years after the deferred refund scheme was enacted for two reasons to combat tax_avoidance and fraud and to help balance the national budget by reducing the outflow of funds from the treasury the establishment of the three-year deferral on refunds led to an immediate reduction in the overall cost of the research_credit to the french treasury the assemblée nationale finance_committee estimated that the credit deferral regime would result in a savings of billion french francs in or of what the research_credit would have cost had the modification not been made for year sec_1 through in order to claim the credit the french cfcs filed form 2069a along with their integrated income_tax return with the french tax authority the tax authority had sole jurisdiction over determining the allowability of the claimed research_credit however the tax authority could in complex situations request the assistance of the ministry for research one copy of form 2069a was sent to the ministry of research in order to facilitate the requested assistance the treasury service which like the tax authority is under the jurisdiction of the minister of finance also played a article quater b-iii french tax code article quater b french tax code jo an session of date p jo an session of date p tam-103376-01 function in the processing of the 2069a research_credit form the treasury collector’s duties included collecting taxes that are due and disbursing state expenses including the refund of excess research credits the treasury collector received copies of form 2069a and form_2069 bis which must be filed to obtain a refund the treasury collector was responsible for monitoring the amounts of credit to be offset against current income taxes credit carryforwards and disbursing refunds of unutilized credits although administered through the tax system no funds within the ministry of finance’s budget were earmarked for administration of the credit in addition refunds of the french research_credit were not paid out of the budget for that ministry there was no fund within the governmental budget specifically reserved for refunds of the french research_credit the following table sets forth the percentages of the french research_credit i used to reduce corporate tax_liability and ii paid as cash refunds for year sec_1 through usage of french research_credit tax reduction cash refunds current carry- start-up other total_tax year year forward businesses businesses cash refunds year year year year law and analysis sec_901 of the internal_revenue_code allows a credit against us income_tax_liability for the amount of certain income taxes paid to a foreign_country or possession_of_the_united_states sec_902 of the code provides that a domestic corporate shareholder owning percent or more of the voting_stock of a foreign_corporation shall be deemed to have paid a ratable portion of the foreign corporation's foreign_income_taxes when the foreign_corporation distributes a dividend the_domestic_corporation must own the requisite voting_stock at the time it receives a dividend sec_960 provides rules similar to those of sec_902 allowing a u s shareholder of a controlled_foreign_corporation to claim a credit for foreign_income_taxes paid_by the controlled_foreign_corporation and deemed paid_by the u s shareholder with respect to amounts included in gross_income under sec_951 under sec_901 of the code a foreign levy is a creditable income_tax only if it is a tax and its predominant character is that of an income_tax in the u s sense sec_1_901-2 under sec_1_901-2 a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy tam-103376-01 taxes to be creditable the tax must be paid sec_1_901-2 under sec_1_901-2 a foreign levy is not tax paid to a foreign_country to the extent that it is reasonably certain that the amount will be refunded credited rebated abated or forgiven it is reasonably certain that the amount will be refunded credited rebated abated or forgiven if the amount is not greater than a reasonable approximation of final tax_liability to the foreign_country this rule is illustrated by example of sec_1_901-2 in which an initial foreign_income_tax liability of 100u is reduced by an investment_credit of 15u and a charitable_contributions credit of 5u example states that the amount of foreign_income_tax paid i sec_80u sec_1_901-2 and example however do not address a situation in which the amount of a credit is offset against the tax_liability but would also be paid in cash to the taxpayer to the extent the taxpayer’s income_tax_liability were less than the amount of the allowable credit under the french system the research_credit is paid to corporate taxpayers that make qualifying research expenditures without regard to the taxpayers’ french corporate_income_tax liability although the credit first is used to reduce the current year’s french income_tax_liability any excess allowable credit is either paid to the taxpayer in the case of newly created corporations or carried forward to offset the three subsequent years’ tax_liabilities and then paid to the taxpayer in the case of all other corporations because taxpayers receive the full amount of the french research_credit either in cash or as an offset against their income_tax_liability the crediting of the research_credit against tax_liability is appropriately viewed as the means of payment of the research_credit and not as a refund credit abatement or forgiveness of french income_tax_liability within the meaning of sec_1_901-2 article paragraph a i of the convention between the government of the united_states of america and the government of the french republic for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital that entered into force on date tias _____ treaty and article paragraph a of the convention between the united_states of america and the french republic with respect to taxes on income and property that was brought into force date treaty provide that the french corporate_income_tax to which the french cfcs were subject is a creditable tax however both conventions provide that the tax is creditable only if paid since neither convention defines the term paid the definition under u s law ie of sec_1_901-2 applies see article paragraph of the treaty and article paragraph of the treaty tam-103376-01 e dollar_figure the french competent_authority has provided us with a breakdown of the manner in which the research_credit is either used to offset tax_liability or paid in cash to taxpayers see table above of the years in issue the french government made cash payments of the research_credit of between percent for year and percent for year and for year of total research credits granted our conclusion that the french research_credit is not a refund_or_credit of the foreign tax as discussed above might be different if the credit were structured so as to be a refundable amount under french law but under the law as administered no cash payments or only de_minimis amounts of cash payments were ever granted by the government the cash payment amounts in this case are by no means de_minimis finally the refund after the three year deferral is not substantially less than the present_value of a current reduction in french corporate_income_tax furthermore the french research_credit is not restricted to residents of france any industrial commercial or agricultural taxpayer subject_to the french corporate_income_tax may claim the credit accordingly the refundable french research_credit is not a credit within the meaning of sec_1_901-2 and does not reduce foreign taxes paid for purposes of determining taxpayer’s foreign_tax_credit under sec_901 of the code caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent our conclusion is supported by that reached in gcm date
